Citation Nr: 0823091	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus, Type 2, due to exposure to herbicides 
rated 10 percent disabling, before July 13, 2005. 

2.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the right lower extremity, rated 30 
percent disabling from July 13, 2005.  

3.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the left lower extremity associated 
with diabetes mellitus, Type 2, due to exposure to herbicides 
rated 10 percent disabling, before July 13, 2005.

4.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the left lower extremity, rated 30 
percent disabling from July 13, 2005.

5.  Entitlement to total disability rating due to individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2005, the RO 
granted separate increased, 30 percent, ratings for the 
bilateral peripheral neuropathy of the lower extremities, 
effective July 13, 2005.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's diabetic peripheral neuropathy of  the right lower 
extremity was productive of not more than mild incomplete 
paralysis of the external popliteal nerve, before July 13, 
2005.

2.  The preponderance of the evidence shows that  the 
veteran's diabetic peripheral neuropathy of  the right lower 
extremity is productive of not more than severe incomplete 
paralysis of the external popliteal nerve, from July 13, 
2005.

3.  The preponderance of the evidence shows that the 
veteran's diabetic peripheral neuropathy of  the left lower 
extremity was productive of not more than mild incomplete 
paralysis of the external popliteal nerve, before July 13, 
2005.

4.  The preponderance of the evidence shows that the 
veteran's diabetic peripheral neuropathy of the left lower 
extremity is productive of not more than severe incomplete 
paralysis of the external popliteal nerve, from July 13, 
2005.

5.  Service connection has been established for bilateral 
peripheral neuropathy of the lower extremities, each rated 30 
percent disabling; diabetes mellitus, Type 2, rated 20 
percent disabling; gout, rated 10 percent disabling; 
hypertension, rated 10 percent disabling; seborrheic 
dermatitis, rated 10 percent disabling; and fracture of the 
left little finger and residuals of a sebaceous cyst, each 
rated not considered disqualifying; the veteran's combined 
service-connected disability rating is 80 percent.

6.  The preponderance of the evidence shows that the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment consistent with 
his occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity have not been met before July 13, 2005.  U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8521 (2007).

2.  The criteria for the assignment of a rating in excess of 
30 percent for peripheral neuropathy of the right lower 
extremity have not been met from July 13, 2005.  U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8521 (2007).

3.  The criteria for the assignment of a rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity have not been met before July 13, 2005.  U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8521 (2007).

4.  The criteria for the assignment of a rating in excess of 
30 percent for peripheral neuropathy of the left lower 
extremity have not been met from July 13, 2005.  U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8521 (2007).

5.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetic Peripheral Neuropathy

A.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, because the Vazquez-Flores decision was only recently 
issued, the veteran has not received notice specifically 
tailored to comply with it.  This type of notice error is 
presumed prejudicial and it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA can show the error is 
harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final  Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Id. 

The veteran was notified that he must show evidence of an 
increase in severity of his disability in a November 21003 
letter.  Although the veteran did not receive notification 
asking him to identify the effects his disability has on his 
employment and his daily life, he has presented such 
information through his multiple VA examinations when he 
discussed how his disabilities affects his activities.  Since 
the veteran was given notice that he must present worsening 
of his disabilities for an increased rating claim, and he has 
presented evidence of such through his statements and his VA 
examination, he has not been prejudiced by not having 
received notification of the necessity to present this 
evidence.  See Pelegrini, supra.  

Any deficiency in the notice to the veteran or the timing of 
these notices is harmless error where the evidence 
established that the appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Neither the veteran nor his 
representative have suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Additionally, the veteran was provided several comprehensive 
VA examinations.

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

B.  Analysis

In a January 2002 rating decision, the veteran was granted 
service connection for bilateral peripheral neuropathy of the 
lower extremities associated with diabetes mellitus, Type 2, 
due to exposure to herbicides, and each extremity was 
assigned a 10 percent rating, under Diagnostic Code 7913.  In 
October 2003, the veteran requested increased ratings for the 
disabilities.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Multiple ("staged") ratings have been assigned for different 
periods of time during the pendency of the appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Neurological disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups, including 
neuritis and neuralgia.  Under 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates impairment of function of a 
degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a.  Neuritis, cranial or peripheral, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes will be that for moderate incomplete 
paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 8521, mild incomplete paralysis of the 
external popliteal nerve (common peroneal) warrants a 10 
percent rating; moderate incomplete paralysis of the external 
popliteal nerve warrants a 20 percent rating.  A 30 percent 
disability rating is warranted where there is severe 
incomplete paralysis of the external popliteal nerve, and a 
40 percent disability rating is warranted where there is 
complete paralysis of that nerve with foot drop and slight 
droop of first phalanges of all toes, inability to dorsiflex 
the foot, extension (dorsal flexion) of the proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and where anesthesia covers the entire 
dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic 
Code 8521.


1.  Before July 13, 2005

On VA examination in December 2003, the veteran complained of 
chronic daily aching in his toes and numbness and tingling in 
the feet to the ankles.  He denied weakness, fatigue or 
significant functional loss in the feet or legs.  Strength in 
the lower extremities was 5/5, deep tendon reflexes were 
absent in both ankles, and there was a stocking distribution 
loss of sensation from the ankles to the toes.  The examiner 
stated that the veteran's disability did not interfere with 
his ability to do activities or work.  

For the assignment of the next higher evaluation, there must 
be a showing of moderate incomplete paralysis of any of the 
affected nerves in the lower extremities.  The record fails 
to denote such impairment prior to July 13, 2005.  The 
indicia of moderate incomplete paralysis set forth in the 
Diagnostic Code for the external popliteal nerves are not 
demonstrated to the required degree.  According to the VA 
examination findings, the veteran has numbness and tingling 
of the feet, but there is no objective medical evidence of 
foot drop, or that the veteran's nerve impairment has caused 
any functional impairments, such as his ability to dorsiflex 
the foot, extend the proximal phalanges of toes, abduct the 
foot, or adduct the foot which are the ultimate functional 
impairments to be considered under these rating criteria.  As 
such, a rating in excess of 10 percent for diabetic 
peripheral neuropathy of each lower extremity is not 
warranted prior to July 13, 2005.

2.  From July 13, 2005 

An electromyogram (EMG)/nerve conduction velocity (NCV) study 
of the lower extremities dated in July 13, 2005, found 
evidence of moderate to severe sensorimotor peripheral 
neuropathy.  On VA examination in September 2005, the 
examiner stated that there was no evidence of muscle wasting, 
atrophy, involuntary movement or fasciculations involving the 
feet.  The examiner stated that there was no evidence of 
additional limitation by pain, fatigue, weakness, or lack of 
endurance following repetitive movement.  The diagnosis was 
severe sensory peripheral neuropathy of both feet.  On July 
2007 general medical examination, deep tendon reflexes of the 
lower extremities were 1+/4, and no sensation to touch.  
There was full range of motion of the ankles and feet without 
pain.  The diagnosis was moderate to severe peripheral 
neuropathy of the lower extremities secondary to diabetes 
mellitus.  

For the assignment of the next higher evaluation, there must 
be a showing of complete paralysis of any of the affected 
nerves in the lower extremities.  The record fails to denote 
complete paralysis of any such nerve even considering the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  None of 
the elements set forth in the Diagnostic Code for a 40 
percent rating above are demonstrated.  

Thus, a preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent for diabetic 
peripheral neuropathy of each lower extremity from July 13, 
2005.

II.  TDIU

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.  In evaluating a 
claim for a TDIU, the central inquiry is whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The veteran's ability or inability to engage in substantial 
gainful activity, has to be looked at in a practical manner, 
and that the thrust is whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the veteran.  See Moore v. Derwinski, 1 Vet. App. 
83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

In this case, service connection has been established for 
bilateral peripheral neuropathy of the lower extremities, 
each rated 30 percent disabling; diabetes mellitus, Type 2, 
rated 20 percent disabling; gout, rated 10 percent disabling; 
hypertension, rated 10 percent disabling; seborrheic 
dermatitis, rated 10 percent disabling; and fracture of the 
left little finger and residuals of a sebaceous cyst, each 
rated not considered disqualifying; the veteran's combined 
service-connected disability rating is 80 percent.

The veteran's combined rating of 80 percent meets the 
criteria for a 70 percent combined rating, and the 
disabilities of the lower extremities (30 percent each) may 
be combined to meet the criteria of "one disability" 
ratable at 40 percent or more.

In September 2005, he filed a claim for TDIU.  The record 
shows that the veteran had a high school education, and two 
years of college.  After military service, had work 
experience as a police officer.  He stated that he last 
worked full time in December 2001.  In March 2007, the 
veteran's employer stated that he was working one day per 
month as a bailiff and made $80 per month.  

In a December 2007 addendum to a July 2007 VA general medical 
examination, the examiner stated that the veteran could only 
work 4 hours per month for the past three years, as he was 
only able to stand for 10 to 15 minutes and walk 100 feet.  A 
job in which the veteran can only work one day per month and 
a total salary of $80 per month constitutes marginal 
employment and cannot be considered substantially gainful 
employment.  Therefore, the veteran's service-connected 
disabilities render him unemployable.  

Accordingly, entitlement to a TDIU is warranted.  The claim 
has been considered with respect to the duties to notify and 
assist.  Given the favorable outcome, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

A rating in excess of 10 percent for diabetic peripheral 
neuropathy of the right lower extremity, before July 13, 
2005, is denied.

A rating in excess of 30 percent for diabetic peripheral 
neuropathy of the right lower extremity, from July 13, 2005, 
is denied.

A rating in excess of 10 percent for diabetic peripheral 
neuropathy of the left lower extremity, before July 13, 2005, 
is denied.

A rating in excess of 30 percent for diabetic peripheral 
neuropathy of the left lower extremity, from July 13, 2005, 
is denied.

TDIU is granted.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


